 In the Matter of THE ELECTRIC AUTO-LITE COMPANY, EMPLOYEI,andLAMP WORKERS COLLECTIVE BARGAINING ASSOCIATION, PETITIONERCase No. 9-RCD83. Decided November 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold V.Carey, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The appropriate unit; the determination of representatives:The Employer is engaged in manufacturing automobile lamps, auto-mobile fuel pumps, and refrigerator liquid containers at its Lockland,Ohio, plant, the only one of its several plants that is involved in this1Metal Polishers,Buffers,Platers and Helpers International Union,AFL, hereinafterreferred to as the Metal Polishers;the International Association of Machinists,hereinafterreferred to as the IAM ; the Metal Trades Department, A. F. or L., hereinafter referred toasMetal Trades ; and International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, CIO, hereinafter referred to as the UAW-CIO, were per-mitted to intervene at the hearing.2Metal Polishers intervened solely for the purpose of opposing the inclusion in the unitof polishers,buffers,platers, their apprentices and helpers.The Metal Polishers contendsthat its contracts with the Employer covering the above-named employees bar a determina-tion of representatives for them at this time, thereby compelling the exclusion of theseemployees from any unit the Board may herein find appropriate.As we shall exclude thepolishers,buffers,platers,their apprentices and helpers for other reasons, hereinafterset forth, we find it unnecessary to pass upon the validity of the Metal Polishers' contractswith the Employer at this time.87 NLRB No.29.129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding.In August 1948, the Employer discontinued operationsat its Spring Grove Avenue (Cincinnati, Ohio) and Kings Mills(Ohio) plants, transferring the entire operations of those two plants,including employees, to the Lockland plant.The Employer presentlyemploys approximately 3,000 production and maintenance employeesat its new plant.The Petitioner seeks a unit composed of certain production andmaintenance employees. It would exclude from the unit those pro-duction employees (polishers, buffers, platers, and their apprenticesand helpers) currently represented by the Metal Polishers, and thosemaintenance employees for whom the TAM was certified by the Boardin June 1949.The Petitioner would also exclude certain fringegroups hereinafter named, and all professional, office, and clericalemployees, guards, and supervisors within the meaning of theAct.The TAM and the Metal Trades agree with the Petitioneron the proposed unit.The Metal Polishers takes no position upon theproposed unit other than to oppose the inclusion of the employeesrepresented by it.The UAW-CIO, however, contends that the unitsought is inappropriate and that the only appropriate unit is oneembracing all production and maintenance employees at the Em-ployer's Lockland plant, excluding professional, office, and clericalemployees, guards and supervisors.The Employer takes a neutralposition .3The UAW-CIO contends that the only appropriate unit is one whichwould also include the approximately 500 employees currently bar-gained for by the Metal Polishers and the approximately 500 em-ployees for whom the TAM was certified in June 1949. It also con-tends that the shop clerks (checkers and time-study employees) andall employees in the water distribution department and waste watertreatment department should be included in the unit.We find thatthe appropriateness of a plant-wide unit is not properly before us atthis time, as the UAI17-CIO has not made an adequate showing ofrepresentation among such employees. It is necessary for an inter-vening labor organization which seeks a unit appreciably larger thanthat sought by the Petitioner to file a separate petition covering itsproposed unit, or to make an administrative showing of interest to theBoard which would justify the processing of the petition for the largerproposed unit 4The UAW-CIO has not made such a showing.Wedo not, therefore, have before us a valid request for a plant-wide unit.Accordingly, we find it necessary to determine only whether the unit3All partiesagreed thatthe employeesin the engineering department,lunchroom, andhospitalshould be excluded from the unit.'T. C, King PipeCompany, etal., 74 NLRB 468;Boeing Airplane Co., et al.,86 NLRB368. THE ELECTRIC AUTO-LITE COMPANY131proposed by the Petitioner, with its several exclusions, is appropriatefor purposes of collective bargaining..The employees represented by the Metal Polishers:The MetalPolishers bargained for the polishers, buffers, platers,'and their ap-prentices and helpers, when employed at the Spring Grove Avenue.and Kings Mills plants.As heretofore noted, upon the discontinuanceof the latter plants all employees, including those represented by theMetal Polishers, were transferred to the present plant.The MetalPolishers has continued to represent the same unit of employees atthe Lockland plant that it bargained for at the Spring Grove Avenueand Kings Mills plants.There are approximately 500 employees inthe Metal Polishers bargaining unit.The employees represented bythe Metal Polishers constitute a recognized bargaining unit of craftemployees in the industry.5Although we would normally establish aseparate -voting unit for these employees, permitting them to indicatewhether they desired to be bargained for in a separate unit or as a partof a larger unit, we shall not do so in this case because the Petitionerdoes not seek to include them in its proposed unit.The employees covered by the IAM's certification:On June 16,1949, following three consent elections won by the IAM, the Boardcertified the IAM as the bargaining representative for all boilerhouse'and power plant employees, excluding operating engineers, profes-sional employees, guards, and supervisors; 6 all tool, die, jig, andfixture makers, machinists and all machinists' apprentices and helpers,excluding professional employees, guards, and supervisors; ° and allmaintenance employees in the construction and maintenance depart-ment, equipment maintenance department, shop power vehicle depart-ment, and auto-truck department, excluding operating engineers,professional employees, guards, and supervisors.8There are approxi-mately 500 employees covered by the foregoing certifications.As theIAM's certification of the above-listed employees is less than 4 monthsold, we shall exclude them from the unit herein found appropriate.The fringe groups:The Petitioner, the IAM, and the Metal Tradeswould exclude, and the UAW-CIO would include, shop clericals andemployees in the water distribution and waste water treatmentdepartments.(1)Shop clericals.There are between 40 and 50 shopclericals,composed of checkers and time-study employees.Sixty percent of thecheckers work in the office with other clerical employees and performclerical work only.We shall exclude these checkers inasmuch as they5The Electric Anto-LiteCompany,76NLRB1189, and cases thereincited.6 CaseNo, 9-RC-485.7Case No. 9-RC-487.8Case No,9-RC-486.877359-50-vol. 87-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDare properly a part of the office clerical employees.The remaining 40percent work in the several production departments, physically check-ing the finished products.The 16 or more checkers, working in theproduction departments physically counting the finishedpieces, arefactory clerical employees whom we customarily include in a produc-tion and maintenance unit when requested by a party to the proceeding.Accordingly, we shall include them in this case.The record does not disclose the number of time-study employees orthe nature of their duties.We are unable,upon the record before us,to determine the appropriate unit placement for these employees.Weshall, therefore,permit them to vote subject to challenge at theelection.9(2)Water distribution department.There are six employees inthis department.It is the function of the water distribution depart-ment to purify and chemically treat the more than 4,000,000 gallonsof water which the Employer daily uses in its plant operations. Thepurification and treating of the water is an automatic operation,requiring two employees on each of three shifts to adjust and main-tain various pressure controls.The Employer classifies these em-ployees as semi-technical employees.We perceive no reason for ex-cluding these employees from the unit which the Petitioner is seekinginasmuch as their interests are closely allied with those of othermaintenance employees whom the Petitioner does seek to include.We shall therefore include the water distribution department em-ployees inthe unit..(3)Waste water treatment department.There are three employeesin this department. It is the function of the department to. treat thewaste water in a manner somewhat similar to that involved in the waterdistribution department.The duties performed by these three em-ployees, one on each shift,are similar to those performed by theemployees in the water distribution department.For the reasonsindicated above, we shall likewise include the waste water treatmentdepartment employees in the unit.We find that all production and maintenance employees at theEmployer's Lockland,Ohio, plant,including factory clerical em-ployees, but excluding office clerical employees, tool, die, jig, and-fixturemakers, machinists,and their apprentices and helpers, allmaintenance employees in the construction and maintenance, shoppower vehicle, and auto-truck departments,boilerhouse and powerplant employees,operating engineers, metal polishers,buffers, platers,and their apprentices and helpers,and all professional employees,guards, and'supervisors as defined in the Act, constitute a unit ap-R. H. Macy tf Co.,Inc.,81 NLRB 186. THE ELECTRIC AUTO-LITE COMPANY133propriate for the purposes of collectivebargainingwithin the mean-ing of Section9 (b) of the Act.DIRECTION OF ELECTION ioAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot.shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Lamp Workers Collective Bargaining Association, Metal TradesDepartment, AFL, International Association of Machinists, or Inter-national Union, United Automobile, Aircraft and Agricultural Im-plement Workers of America, CIO, or none.10 Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.